Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 27, 2015, is executed by and among StanCorp Financial Group, Inc. (the
“Borrower”), the Lenders (as defined below), and Wells Fargo Bank, National
Association, as administrative agent (the “Agent”).

BACKGROUND

A. The Borrower, the lenders party thereto (“Lenders”), the Agent and the other
named agents are party to that certain Credit Agreement dated as of June 22,
2012 and amended as of June 18, 2013 and June 12, 2014 (the “Credit Agreement”).

B. The parties wish to further amend the Credit Agreement as provided herein as
of the date hereof.

C. The Borrower, the Agent and the Lenders are willing to enter into this
Amendment upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement, as
amended hereby.

Section 2. Amendments. Subject to Section 4 hereof, effective as of the
Acquisition Date (as defined below), Section 1.1 of the Credit Agreement is
hereby amended as follows:

(a) The definition of “Change in Control” is amended in its entirety to read as
follows:

“Change in Control” means Parent ceases to own, directly or indirectly, free and
clear of all Liens, at least 75% of the outstanding voting shares and voting
powers of the Borrower.

(b) The following definitions are inserted in proper alphabetical order:

“Acquisition Date” means the date on which Parent becomes the owner, directly or
indirectly, of 100% of the outstanding voting shares and voting powers of the
Borrower.

“Merger” means the merger of the Borrower and MYL Investments (Delaware) Inc., a
wholly-owned Subsidiary of Parent.

“Parent” means Meiji Yasuda Life Insurance Company.



--------------------------------------------------------------------------------

Section 3. Waiver and Consent. Subject to Section 4 hereof, notwithstanding
anything to the contrary in the Credit Agreement, the Agent and the Lenders
hereby (a) consent to (i) the execution by the Borrower of the Agreement and
Plan of Merger dated July 23, 2015 among the Borrower, MYL Investments
(Delaware) Inc. and Parent, (ii) the acquisition of the Borrower by Parent and
the resulting Change in Control and (iii) the Merger and (b) waive any Potential
Event of Default or Event of Default under the Credit Agreement resulting
therefrom; provided, in each case, that (x) the Acquisition Date occurs on or
before June 30, 2016 and (y) on the Acquisition Date, after giving effect to the
Merger, Parent directly or indirectly owns 100% of the voting stock of the
Borrower. If the Acquisition Date shall not have occurred on or before June 30,
2016, this waiver and consent shall be null and void and the amendments to the
Credit Agreement set forth in Section 2 hereof shall not become effective.

Section 4. Representations and Warranties. To induce the Agent and the
undersigned Lenders to execute this Amendment, the Borrower hereby represents
and warrants to the Agent and such Lenders as follows:

4.1. the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

4.2. each of the representations and warranties in the Credit Agreement are true
and correct in all material respects with the same effect as though made on and
as of the date hereof (except, in each case, to the extent stated to relate to
an earlier date, in which case such representation or warranty shall have been
true and correct on and as of such earlier date); provided, that if a
representation or warranty is qualified as to materiality, the applicable
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this provision; and

4.3. no Event of Default or Potential Event of Default exists under the Credit
Agreement or would exist, in each case, after giving effect to this Amendment.

Section 5. Effectiveness. This Amendment shall become effective upon the receipt
by the Agent of (a) counterparts hereof signed by the Agent, the Swing Line
Lender, the Borrower and the Required Lenders, and (b) such corporate
authorization documents of Borrower as shall reasonably be requested by the
Agent.

Section 6. Reference to and Effect Upon the Credit Agreement.

6.1. Except as specifically provided herein, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

6.2. Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders under the Credit Agreement or any
other Loan

 

2



--------------------------------------------------------------------------------

Document, nor constitute an amendment or waiver of any provision of the Credit
Agreement or any other Loan Document. Upon the effectiveness of this Amendment,
each reference to the Credit Agreement contained therein or in any other Loan
Document shall mean and be a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document for the purposes of the
Credit Agreement and each other Loan Document.

Section 7. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Section 8. Enforceability and Severability. Wherever possible, each provision in
or obligation under this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as delivery of a manually executed counterpart
signature page.

Section 10. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 12.3 of the Credit Agreement to reimburse the Agent for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses for the Agent with respect
thereto.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

BORROWER:              STANCORP FINANCIAL GROUP, INC.     

/s/ Robert M. Erickson

     By: Robert M. Erickson      Title: Vice President, Controller and Treasurer
LENDERS:             

WELLS FARGO BANK, NATIONAL

ASSOCIATION, individually and as Administrative Agent, Swingline Lender, Issuing
Lender and a Lender

    

/s/ Grainne M. Pergolini

     By: Grainne M. Pergolini      Title: Managing Director     

U.S. BANK NATIONAL

ASSOCIATION, as Syndication Agent and a Lender

    

/s/ Ginger K. So

     By: Ginger K. So      Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

    

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION, as Documentation Agent and a Lender

    

/s/ Danielle D. Babine

     By: Danielle D. Babine      Title: Vice President     

THE NORTHERN TRUST COMPANY,

as a Lender

     By:  

 

     Title:   

 

    

THE BANK OF NEW YORK MELLON,

as a Lender

    

/s/ Adim Offurum

     By: Adim Offurum      Title: Vice President      BARCLAYS BANK PLC, as a
Lender     

/s/ Vanessa Kurbatskiy

     By: Vanessa Kurbatskiy      Title: Vice President

 

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

     GOLDMAN SACHS BANK USA, as a Lender     

/s/ Jerry Li

    

By: Jerry Li

    

Title: Authorized Signatory

 

[Signature Page to Amendment No. 3 to Credit Agreement]